Citation Nr: 1505413	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-25 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for eosinophilic granuloma, right leg, with metastasis to the brain (claimed as brain cancer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 2002 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Los Angeles, California, Regional Office (RO).  The St. Louis, Missouri (RO) currently has jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative and competent evidence of record indicates that the diagnosed eosinophilic granuloma, right leg, with metastasis to the brain (claimed as brain cancer) had its onset within one year of separation from active duty.


CONCLUSION OF LAW

Service connection is warranted for eosinophilic granuloma, right leg, with metastasis to the brain (claimed as brain cancer).  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As the Board's decision herein is a full grant of the benefits sought on appeal, no further action is required to comply with the VCAA.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Certain chronic diseases, including tumors of the brain, may be presumed to have been incurred during service if the disability becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

Merits

The Veteran presently seeks service connection for eosinophilic granuloma, right leg, with metastasis to the brain (claimed as brain cancer).  Specifically, he maintains that he experienced the onset of brain tumor symptoms within one year of separation from active duty.

The Veteran separated from active duty on April 28, 2006.  A July 2009 VA treatment note reflects that in April 2007 the Veteran initially presented with constant headaches.  That led to a CT scan of his head which showed multiple calvarial bony lytic lesions and elevated ESR at 43.  His headache symptoms eventually resolved, but several months later, in the Fall of 2007, he developed right leg pain.  Plain films revealed additional lytic lesions in the right tibia.  An MRI showed bilateral infiltrative disease in tibia/fibula.  He ultimately underwent a bone biopsy of the right tibia on September 11, 2008 that revealed Langerhans cell histiocytosis on pathology (fibrotic marrow containing atypical histiocytes, eosinophils, and neutrophils).  The initial brain MRI showed an R pontine lesion, but XRT was deferred since symptoms were stable.  

According to the evidence of record the Veteran was not diagnosed with cancer until the September 2008 biopsy, more than a year after service and beyond the one year period after discharge from service in April 2006.  However, as noted above, the Board finds that there is competent medical evidence of record which indicates that the Veteran's eosinophilic granuloma, right leg, with metastasis to the brain (claimed as brain cancer), first documented after service, had its initial onset within one year of separation of service.  More specifically, within one year of service separation, the Veteran was noted to have been experiencing symptoms, such as lytic lesions which, when subsequently discovered on the right leg, were found to support a diagnosis of eosinophilic granuloma.  Moreover, while not specifically identified as symptoms of this condition, the Board also finds that a reasonable interpretation of this examiner's note is that he also found the Veteran's symptoms of headaches and elevated ESR to be further evidence to support this diagnosis.  Thus, giving the Veteran the benefit of the doubt, the Board finds that the competent medical evidence of record consists of VA treatment notes which reflect that in April 2007 he initially presented with symptoms that led to the diagnosis of Langerhans cell histiocytosis on pathology (fibrotic marrow containing atypical histiocytes, eosinophils, and neutrophils) in September 2008.  

In summary, the Board finds that the competent evidence of record sufficiently establishes that the Veteran's malignant brain lesion had its onset within one year of separation from active duty.  Thus, service connection is warranted for eosinophilic granuloma, right leg, with metastasis to the brain (claimed as brain cancer).


ORDER

Service connection for eosinophilic granuloma, right leg, with metastasis to the brain (claimed as brain cancer) is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


